        Case 1:20-cv-07172-AJN Document 28-1 Filed 05/05/21 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 AXENS NORTH AMERICA, INC.,

                                Plaintiff,                Civil Case No.: 1:20-cv-07172-AJN

                - against -
                                                      STIPULATION AND ORDER FOR THE
 DURO FELGUERA CALDERERIA PESADA                       PRODUCTION AND EXCHANGE OF
 SA a/k/a DF CALDERERIA PESADA, S.A.,                   CONFIDENTIAL INFORMATION

                              Defendant.



       This matter having come before the Court by stipulation of plaintiff, Axens North America,

Inc. (“Plaintiff” or “Axens”) and defendant, Duro Felguera Caldereria Pesada, S.A. (“Defendant”

or “DF”) (collectively, the “Parties”), for the entry of a Protective Order limiting the review,

copying, dissemination, and filing of confidential and/or proprietary documents and information

to be produced by either Party and its respective counsel or by any non-party in the course of

discovery in this matter to the extent set forth below (the “Stipulation”); and the Parties, by,

between and among their respective counsel, having stipulated and agreed to the terms set forth

herein, and good cause having been shown.

IT IS hereby ORDERED that:

       1.      This Stipulation is being entered into to facilitate the production, exchange, and

discovery of documents, physical things, and information that the parties agree merit confidential

treatment (hereinafter the “Documents”).

       2.      Any Party or non-party may designate Confidential Discovery Material produced

or given in this action as “Confidential”, either by notation on the document, statement on the



                                              -1-
         Case 1:20-cv-07172-AJN Document 28-1 Filed 05/05/21 Page 2 of 8




record of the deposition, written advice to the respective undersigned counsel for the Parties hereto

and appropriate non-parties, or by other appropriate means.

       3.       As used herein:

                a.     “Confidential Discovery Material” shall mean information designated as

“Confidential”, if such documents contain trade secrets, proprietary business information,

competitively sensitive information, or other information the disclosure of which would, in the

good faith judgment of the Party designating the material as confidential, be detrimental to the

conduct of that Party’s business or the business or any of that Party’s customers or clients.

Confidential Discovery Material shall not include information that (a) was or is public knowledge,

not in violation of this Stipulation, such as material which is located in the public domain and is

publicly available; (b) is acquired by the non-designating party from a third party having the right

of disclosure of such Confidential Discovery Material; or (c) was lawfully possessed by the non-

designating Party prior to entry by the Court of this Stipulation, unless pursuant to a separate

nondisclosure agreement between the Parties hereto.

                b.     “Producing Party” shall mean the Parties to this action and any nonparties

producing Confidential Discovery Material in connection with depositions, document productions,

or otherwise, or the Party or non-party asserting the confidentiality privilege.

                c.     “Receiving Party” shall mean the Party to this action and/or any nonparty

receiving Confidential Discovery Material in connection with depositions, document production,

or otherwise.

       4.       Except with the prior written consent of the Producing Party or by Order of the

Court, Confidential Discovery Material designated as “Confidential” shall not be furnished,

shown, or disclosed to any person or entity except:




                                                -2-
         Case 1:20-cv-07172-AJN Document 28-1 Filed 05/05/21 Page 3 of 8




               a.      Personnel of the Parties actually engaged in assisting in the preparation of

this action for trial or other proceeding herein and who have been advised of their obligations

hereunder;

               b.      Counsel for the Parties to this action, including in-house counsel, and their

associated attorneys, paralegals, and other professional personnel (including support staff) who are

directly assisting such counsel in the preparation of this action for trial or other proceeding herein,

are under the supervision or control of such counsel, and who have been advised by such counsel

of their obligations hereunder;

               c.      The author(s) or recipient(s) of such Confidential Discovery Material;

               d.      Expert witnesses or consultants retained by the Parties or their counsel to

furnish technical or expert services in connection with this action or to give testimony with respect

to the subject matter of this action at the trial of this action or other proceeding herein, provided,

however, that such Confidential Discovery Material is furnished, shown or disclosed in accordance

with paragraph 7 hereof;

               e.      The Court and Court personnel;

               f.      Court reporters, stenographers, videographers, and any necessary

secretarial, clerical, or other personnel of same;

               g.      Trial and deposition witnesses, if furnished, shown, or disclosed in

accordance with paragraphs 8 through 10 hereof

               h.      A court, administrative agency, or legislative body to comply with a court

order, subpoena, or other direction by a court, administrative agency, or legislative body, except

that the Party from which the Confidential Discovery Material is sought shall (a) give written

notice by overnight mail and either e-mail or facsimile to the counsel for the Producing Party




                                                 -3-
         Case 1:20-cv-07172-AJN Document 28-1 Filed 05/05/21 Page 4 of 8




within five (5) calendar days of receipt of such order, subpoena, or direction, and (b) give the

Producing Party five (5) calendar days thereafter to object to the production of such Confidential

Discovery Material if the Producing Party so desires; notwithstanding the foregoing, nothing in

the subparagraph shall be construed as requiring any Party to this Stipulation to subject itself to

any penalties for noncompliance with any court order, subpoena, or other direction by a court,

administrative agency, or legislative body;

               i.      Any mediator or settlement officer, and their supporting personnel,

mutually agreed upon by any of the parties engaged in settlement discussion; and

               j.      Any other person as agreed to by the Parties.

       5.      Confidential Discovery Material shall be utilized by the Receiving Party and its

counsel only for purposes of this litigation and shall not be used for any business, commercial,

competitive, personal, or other purposes.

       6.      Before any disclosure of Confidential Discovery Material is made to an expert

witness or consultant pursuant to paragraphs 4(D), 4(I), or 5(C) hereof, counsel for the Receiving

Party shall obtain the expert’s or consultant’s written agreement, in the form of Exhibit A attached

hereto, to comply with and be bound by the terms of this Stipulation. Counsel for the Party

obtaining the certificate shall retain a copy of the executed Exhibit A.

       7.      All deposition transcripts shall presumptively be treated as Confidential Discovery

Material and subject to this Stipulation during the deposition and for a period of thirty (30) days

after a transcript of said deposition is received by counsel for each of the Parties. At or before the

end of the thirty (30) day period, the deposition transcript or portions thereof shall be classified

appropriately. If no such classification is made, the deposition transcript or portions thereof shall

not be considered to be Confidential Discovery Material.




                                                -4-
         Case 1:20-cv-07172-AJN Document 28-1 Filed 05/05/21 Page 5 of 8




       8.      This Stipulation shall not preclude counsel for the Parties from using, during any

deposition in this action, any documents or information which have been designated

“Confidential” under the terms hereof. Any witness who is given access to such Confidential

Discovery Material shall, prior thereto, be provided with a copy of this Stipulation and shall

execute the certificate annexed hereto. Counsel for the Party obtaining the certificate shall retain

a copy of the certificate. If a witness refuses to agree to be bound by the Stipulation, then the

parties will work cooperatively to seek a ruling on the issue by the Court prior to the person’s

scheduled testimony. While awaiting a ruling on the issue by the Court, no one may disclose

“Confidential” material to the person in issue.

       9.      Filing with the Court any Confidential Discovery Material shall be prohibited

unless a) the filing Party notifies the Producing Party reasonably in advance; b) the material is

reasonably considered relevant to an issue in the matter; and c) the Confidential Discovery Material

is filed under seal in accordance with the Court’s Rules. Nothing contained in this Stipulation

shall be construed to prejudice any Party’s right to use Confidential Discovery Material at any

hearing, trial, or appeal in this litigation. The confidentiality of such materials shall be protected

as determined and directed by the Court.

       10.     The parties shall file any Confidential Discovery Material in accordance with the

Court’s Rules pertaining to the filing of such materials.

       11.     Any Confidential Discovery Material that has been inadvertently produced without

identification as to its “confidential” nature (as provided in this Stipulation), may be designated

“Confidential” by the Party asserting the confidentiality by written notice to counsel for the

Receiving Party within a reasonable time following the discovery that the Confidential Discovery

Material has been produced without such designation. The inadvertent failure by a Producing




                                                -5-
         Case 1:20-cv-07172-AJN Document 28-1 Filed 05/05/21 Page 6 of 8




Party to designate Confidential Discovery Material as “Confidential” shall not waive any such

designation provided that the Producing Party follows the procedures in this Stipulation.

       12.     If a Party believes that and Confidential Discovery Material does not constitute

“Confidential” material, then that Party may challenge the designation by notifying counsel for

the Producing Party in writing, identifying the Confidential Discovery Material contested, and

articulating the reason(s) for challenging the designation. The parties shall promptly confer in

good faith and use their best efforts to resolve any designation challenge. If the parties are unable

to resolve the dispute within fourteen (14) days of the notice to the Producing Party of such

challenge, or the Producing Party does not respond within such time, then the Party challenging

the designation may request resolution of the dispute by the Court. The Producing Party shall have

the burden of showing that the designation is proper. Pending resolution of the dispute, the

Confidential Discovery Material shall be treated as originally designated by the Producing Party.

       13.     The Parties agree that any documents that are inadvertently produced after the date

of this Stipulation that would be protected from disclosure pursuant to any applicable privilege

shall not constitute a waiver of the applicable privilege. If any such document is inadvertently

produced, the Receiving Party agrees that, upon request from the Producing Party, it will promptly

return all copies of the document in its possession or destroy such documents and confirm their

destruction to the Producing Party, delete any versions of the documents on any database it

maintains, and make no use of the information contained in the document, provided, however, that

the Receiving Party returning such document has the right to apply to the Court for an order that

such document is not protected from disclosure by any privilege.

       14.     This Stipulation is entered into without prejudice to the right of either Party to seek

relief from, or modification of, this Stipulation or any provisions thereof by properly noticed




                                                -6-
         Case 1:20-cv-07172-AJN Document 28-1 Filed 05/05/21 Page 7 of 8




motion to the Court or to challenge any designation of confidentiality as inappropriate under the

Federal Rules of Civil Procedure or other applicable law.

       15.     Absent prior written consent of all Producing Parties, this Stipulation shall continue

to be binding after the conclusion of this litigation.

       16.     Nothing herein shall be deemed to waive any privilege recognized by law, or shall

be deemed an admission as to the admissibility in evidence of any facts or documents revealed in

the course of disclosure.

       17.     At the conclusion of this action by settlement, jury verdict, judgment order, or

otherwise, including exhaustion of any and all appeals, each Party so requested must either return

all Confidential Discovery Materials to counsel that produced it, or must destroy it. The return or

destruction of Confidential Discovery Materials under this paragraph will include, without

limitation, all copies and duplicates thereof. The parties will certify, within 90 days of receipt of

a written request for certification, or such other timeframe as agreed among the parties, that all

Confidential Discovery Materials required to be returned or destroyed have been so returned or

destroyed. Unless otherwise ordered by the Court, this paragraph does not apply to (a) copies of

pleadings or other papers that have been filed with the Court and that contain Confidential

Discovery Materials; (b) work product; and (c) official deposition, trial, or other Court transcripts

and exhibits thereto. The terms and provisions of this Order will continue to apply to any such

materials retained by counsel.

       18.     This Stipulation may be changed by further order of this Court, and is without

prejudice to the rights of a Party to move for relief from any of its provisions, or to seek or agree

to a different or additional protection for any particular material or information.




                                                 -7-
          Case 1:20-cv-07172-AJN Document 28-1 Filed 05/05/21 Page 8 of 8




         19.    It is further stipulated and agreed that this Stipulation may be executed by the

 parties in one or more counterparts, all of which taken together shall constitute one and the same

 instrument, and shall become effective immediately upon execution of counterparts by all parties.

 This Stipulation may be executed by the parties by facsimile or electronic signature, which

 signature shall be deemed original for the purposes of this Stipulation.




 ___________________________
    /s/ Kimbrilee M. Weber                                    ___________________________
 Kimbrilee M. Weber                                           Brian Dunning
 Norris McLaughlin, P.A.                                      Dunning Rievman LLP
 7 Times Square, 21st Floor                                   1350 Broadway, Suite 2120
 New York, NY 10036                                           New York, NY 10018
 Kmweber@norris-law.com                                       bdunning@drdllplaw.com
 Attorneys for plaintiff, Axens North America, Inc.           Attorneys for defendant, Duro
                                                              Felguera Caldereria Pesada, S.A.

                                  May
                  day of April, 2021.
 SO ORDERED this ___



1RWKLQJLQWKLV2UGHUDIIHFWVWKHSDUWLHV 
REOLJDWLRQWRFRPSO\ZLWK5XOHRIWKH                _______________________________
&RXUW V,QGLYLGXDO3UDFWLFHVLQ&LYLO&DVHV                  Alison J. Nathan
JRYHUQLQJUHGDFWLRQVDQGILOLQJXQGHUVHDORU               United States District Judge
ZLWKDQ\RIWKH&RXUW VRWKHU,QGLYLGXDO
3UDFWLFHVDVUHOHYDQW6225'(5('




                                                                       5/10/2021




                                                  -8-
